PER CURIAM.
Anthony D. Sullivan appeals the trial court’s order denying his motion for post-conviction relief and motion to withdraw plea. We affirm the order denying motion to withdraw plea based upon the trial court’s finding that it was untimely filed. We also affirm the order denying motion for postconviction relief; however, our af-firmance is without prejudice to any right Sullivan might have to file a motion containing a legally sufficient oath. The contents necessary for that oath are located in Florida Rule of Criminal Procedure 3.987.
Affirmed.
PARKER, NORTHCUTT, and STRINGER, JJ., Concur.